Citation Nr: 1337338	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  08-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and if so, whether service connection for PTSD is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to September 1973.

This appeal initially came to the Board of Veterans' Appeals (Board) from an April 2008 rating decision.  In August 2012, the Board declined to reopen the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  

In December 2012, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 

The JMR was premised on a finding that the Board had failed to provide sufficient reasons and bases for why a June 2012 letter from the Veteran's VA doctor was not considered to be material evidence.  This will be addressed below.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in June 2010.  A transcript of the hearing has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2006 rating decision denied the Veteran's claim of entitlement to service connection for PTSD; an unappealed May 2007 rating decision confirmed and continued the denial of a claim for service connection for PTSD on the basis that there was no evidence of record showing the condition was related to service.  

2.  Additional evidence submitted since May 2007 on the issue of service connection for PTSD raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The November 2006 rating decision denying service connection for PTSD is final; new and material evidence having been presented, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.300, 20.1103 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for PTSD.  A rating decision issued by the RO in May 2007 confirmed and continued the denial of a claim for service connection for PTSD on the basis that there was no evidence of record showing the condition was related to service or that the alleged sexual assault had occurred; a prior, November 2006 rating decision had previously found that the Veteran's claims file was devoid of any evidence of his alleged stressor (personal assault), including treatment for psychological complaints, reduced performance, alcohol abuse, or treatment for a physical assault by 20 sailors as alleged.  The RO notified the Veteran of this decision by letter dated May 2007, but he did not appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  An unappealed determination of the agency of original jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).  

The Veteran similarly failed to submit new and material evidence within a year of this rating decision, also causing the May 2007 rating decision to become final.  38 C.F.R. § 3.159(b).

The Veteran filed a claim to reopen in September 2007, and this appeal ensues from the April 2008 rating decision issued by the RO in Albuquerque, New Mexico, which declined to reopen the claim on the basis that no new and material evidence had been submitted.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R.  § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In August 2012, the Board declined to reopen the Veteran's claim for service connection for PTSD, concluding that while the medical evidence continued to show treatment for the Veteran's problems, as it did in 2007, it did not provide new and material evidence in support of his claim that his PTSD is the result of his military service (other than the Veteran reiterating what he said in 2007), and therefore it provided no basis to reopen this claim.

In a December 2012 JMR, it was concluded that the Board had not provided an adequate statement of reasons or bases for denying Veteran's application to reopen his claim; specifically, the Board did not provide adequate rationale for rejecting a June 2012 VA medical statement as material evidence in this case.  The JMR emphasized that the threshold for whether new and material evidence raised a reasonable possibility of substantiating a claim was low.

The JMR focused on a June 2012 statement from a VA psychiatrist in which he stated that the Veteran's PTSD was caused as much by his military stressors as by those stressors that preceded service.

The Board concurs with the JMR's assessment that this statement is sufficient to overcome the low threshold to reopen the claim, in light of the most recent Court determinations, as it at least raises the possibility of substantiating the Veteran's claim.

As such, the Veteran's claim is reopened.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).

However, where, as here, the Board reopens a claim but the RO did not, the case generally must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of his claim.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Here, no waiver has been received and it cannot be conclusively stated that the Veteran would not be prejudiced by adjudication.  As such, his claim must be remanded.

ORDER

New and material evidence having been presented, the Veteran's claim of entitlement to service connection for PTSD is reopened.


REMAND

The Veteran is seeking service connection for PTSD, which he believes is the result of several personal assaults during his military service.  

As noted, the Board reopened the Veteran's claim, and because the RO had not reopened the claim and adjudicated it on the merits, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Additionally, the Veteran submitted an unsigned statement that was purportedly from his cousin, but was submitted along with several statements from the Veteran in the same font and appears identical to the Veteran's submission.  

Because the statement was unsigned, the Board has no ability to confirm that the Veteran's cousin did, in fact, make the statement.  Thus, on remand, the Veteran should be asked to consider submitting a signed statement from his cousin.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to consider submitting a signed statement from his cousin, regarding the cousin's recollections of the alleged assault on the Veteran during basic training.

2.  Then readjudicate the appeal on the merits.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response (any additional development deemed necessary by the AMC/RO should be undertaken, but is not required).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


